29 So. 3d 1177 (2010)
Ira Lee DENSON, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Respondent.
No. 1D09-4135.
District Court of Appeal of Florida, First District.
March 10, 2010.
Ira Lee Denson, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, Florida Department of Corrections, and Beverly Brewster, Assistant General Counsel, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted and the trial court is directed to render an order on petitioner's petition for writ of habeas corpus, or schedule a hearing on the merits of the petition, within 30 days of this opinion becoming final. See Browning v. State, 814 So. 2d 1220 (Fla. 1st DCA 2002).
PETITION GRANTED.
KAHN, BENTON, and ROBERTS, JJ., concur.